Citation Nr: 1413915	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-22 665A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for neuropathy of the right upper extremity.

3.  Entitlement to service connection for neuropathy of the left upper extremity.

3.  Entitlement to service connection for hypertensive vascular disease.


REPRESENTATION

Appellant (the Veteran) is represented by: Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to March 1972.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the RO in Augusta, Maine.  Original jurisdiction over the claims file is with the RO in Indianapolis, Indiana.

In March 2013, the Veteran presented testimony at a Board hearing chaired by the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file.

In reviewing this case the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to insure a total review of the evidence.  


FINDINGS OF FACT

1.  A right knee disability is not related to an injury or disease in service.  

2.  Neuropathy of the right and/or left upper extremity is not related to an injury or disease in service or to any service-connected disability; the Veteran does not have peripheral neuropathy of the upper extremities.  

3.  Hypertensive vascular disease is not related to an injury or disease in service, did not become manifest within 1 year of service separation, and is not related to any service-connected disability.  

CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in service; arthritis is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  Neuropathy of the right upper extremity was not incurred in service and is not proximately due to or a result of any service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

3.  Neuropathy of the left upper extremity was not incurred in service and is not proximately due to or a result of any service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

4.  Hypertensive vascular disease was not incurred in service, is not presumed to have been incurred in service, and is not proximately due to or a result of any service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that a current right knee disability is related to a right knee injury sustained while on active duty.  

The Board finds that the Veteran sustained a right knee injury during service and that he has a current right knee disability; however, the Board finds that the current right knee disability is not related to the in-service injury.  

Service treatment records reveal that, on October 27, 1971, at the 7th Army Dispensary, the Veteran was treated for complaint of pain and swelling on the left side of the right knee.  It was noted that the Veteran first injured the knee 1 month prior by jumping off a gun, and reinjured it the previous day.  The diagnosis was a sprain.  

The Veteran was given a separation physical on December 16, 1971 at which time his lower extremities were noted as normal.  

Soon after the separation examination, but prior to discharge, on January 5, 1972, the Veteran was again seen at the 7th Army Dispensary with complaint of pain and swelling in the right knee after slipping on ice 3 days prior.  Examination revealed moderate mild medial effusion, no ligament laxity, no click in joint, etc.  X-rays were normal.  The impression was traumatic injury right knee.  

The post-service clinical records do not reveal any complaint or treatment for a right knee disability until the current claim.  However, the clinical records include an August 2008 VA primary care note which refers to an open right knee cartilage repair in 1980.  

A report of VA examination in March 2012 includes an X-ray showing no acute injury, but mild osteoarthritis changes and a small knee joint effusion.  The VA examiner opined that the current right knee disability was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury.  The rationale was that the 1971 injury was a strain and that X-rays following the 1972 injury were normal as was the separation examination conducted before the 1972 injury.  The examiner also noted that the current arthritis was not present during service based on the X-rays results.  

There is no medical opinion that purports to relate any current right knee disability to service.  The Board finds that the opinion of the March 2012 VA examiner (contained in an April 2012 addendum) is consistent with the record and includes a reasonable rationale relating to the nature of the initial injury as a strain and the normal X-rays following the second injury.  Given the nature of the current diagnosis of arthritis, the normal X-ray results are presumably a reasonable basis for the examiner's determination.  

The Board acknowledges that there is some evidence of a surgical procedure in 1980.  The Veteran appears to relate that procedure to the in-service injury.  He told the March 2012 VA examiner that, after getting out of the service in 1972, about 1 month later, his right knee began to lock up on him.  After the surgery in 1980, he was told that there was old blood and bone in the knee that needed to be cleaned out.

The Board notes that the Veteran has not been consistent in his account of symptoms soon after discharge.  In the June 2010 VA Form 9, the Veteran reported that he injured his knee while on active duty in January 1972.  Then, after separation from service, "I started having problems with the knee in 1980."  

Thus, 2 years prior to the March 2012 examination, the Veteran made no mention of experiencing locking soon after discharge, but related the post-service onset of symptoms to 1980.  Even an account given 2 months after the March 2012 examination does not mention the post-service symptoms.  The Veteran was reported to state that "he injured right knee a long time ago while in the service.  Then in 1980 he had a surgery to clean rubble out of the knee."  

The Board considers this a material inconsistency which undermines the accuracy of the Veteran's account to the VA examiner.  The Board finds that the March 2012 account of post-service symptoms is not accurate.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The assertion that the surgeon (1980) told the Veteran that old bone and blood was found in his knee, even if found to be true, does not tend to relate the 1980 knee disability to service many years later.  Indeed, the normal X-rays after the second injury in 1972 are far more probative than the Veteran's recollection of what his surgeon told him some 8 years later.  The Board finds that the 1980 right knee disability is not related to any injury or disease in service.  Moreover, while arthritis is currently diagnosed, there is no manifestation of arthritis within 1 year of service separation.  Therefore, the presumption of service connection for certain chronic diseases to include arthritis is not applicable.  

The Veteran has repeatedly asserted that his right knee disability is related to service.  However, the Board has found his account of ongoing symptoms after service to be inaccurate.  In this case, the Board finds that a preponderance of the evidence is against a relationship between the Veteran's right knee disability and service.  As there is no suggestion in the evidence or in the Veteran's assertions as to any other theory of etiology, the Board concludes that service connection for a right knee disability is not warranted.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran also asserts that he currently has upper extremity peripheral neuropathy and hypertension which are secondary to his service-connected diabetes mellitus.  The Veteran does not assert that he incurred hypertension directly in service or that hypertension became manifest within 1 year after service separation.  Therefore, the Board will summarily state its finding that there is no relationship between the Veteran's hypertension and any injury or disease in service, and that hypertension did not become manifest within 1 year after service separation.  Hypertension is not among the herbicide-presumptive diseases and there is no opinion purporting to relate the Veteran's hypertension to presumed herbicide exposure.  

The Veteran also does not assert that upper extremity neuropathy is directly related to service.  While the Veteran served in Vietnam and is presumed to have been exposed to herbicide agents during such service, he has not been diagnosed with early-onset peripheral neuropathy of the upper extremities, which is the specific type of peripheral neuropathy presumed to be associated with exposure to herbicide agents.  Indeed, the evidence is against a current diagnosis of any type of peripheral neuropathy of the upper extremities.  In February 2009, a VA examiner opined that the Veteran's upper extremity symptoms were due to the cervical radiculopathy and not due to diabetes mellitus.  This finding was based on a January 2009 MRI report, which revealed multi-level cervical degenerative disc disease causing mild to moderate cord compression in addition to severe right and minimal left neural foraminal narrowing.  These results were also confirmed by a January 2009 EMG.  

As the Veteran does not have peripheral neuropathy of the upper extremities and specifically early-onset peripheral neuropathy, the herbicide presumptive provisions are not applicable.  

Turning to the asserted secondary service connection theory, the Board finds that, neither hypertension nor cervical radiculopathy is etiologically related to the Veteran's service-connected diabetes mellitus or to any service-connected disability.  

Regarding hypertension, a February 2009 VA medical opinion was that the Veteran's hypertension is less likely as not caused by or a result of his service-connected diabetes mellitus.  The rationale was that the Veteran's renal function was appropriate.  According to the examiner, when hypertension is caused by or aggravated by diabetes, there will also be significant renal disease as an intermediary.  The diabetes mellitus causes the renal disease and the renal disease, in turn, causes the hypertension.  In this Veteran, the hypertension has been "a concomitant diagnosis."  It is occurring at the same time as the diabetes, but is not caused by it.  

VA diabetes mellitus examinations in November 2009 and November 2010 included the finding that the Veteran's hypertension was not a complication of diabetes mellitus.  The rationale provided in November 2010 was similar to the finding of the February 2009 examiner.  In essence, the mechanism for development of hypertension due to diabetes mellitus involves the kidneys and typically develops in stage-3 diabetic nephropathy.  According to the November 2010 examiner, the Veteran does not have stage-3 diabetic nephropathy, so hypertension "would not be caused by, the result of or aggravated by diabetes."  The examiner also found that hypertension was not worsened or increased by the Veteran's diabetes.  

The examiner has provided detailed explanation for this opinion.  There is no medical opinion that purports to relate hypertension to the Veteran's diabetes mellitus.  In addition, there is no medical opinion that purports to relate the Veteran's cervical radiculopathy to diabetes mellitus.  

Regarding the upper extremities, the February 2009 examiner noted that the Veteran has had diabetes mellitus and sensory neuropathy since 1999.  The examiner concluded that the upper extremity symptoms were due to cervical radiculopathy and opined that this was not a complication of diabetes mellitus, and that diabetes mellitus had not worsened or increased the radiculopathy.  

A similar finding was made during a November 2009 diabetes mellitus examination.  The examiner opined that upper extremity neuropathy was not among the complications of diabetes mellitus.  

The Veteran has repeatedly asserted that his hypertension and upper extremity neuropathy are related to his diabetes mellitus.  Again, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), establishing the etiology of hypertensive vascular disease and a neurologic disorder falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Therefore, the Veteran's opinion is not competent evidence.  

In this case, the Board finds that a preponderance of the evidence is against a relationship between the Veteran's hypertension and/or upper extremity neurological disorder and his service-connected diabetes mellitus.  As there is no suggestion in the evidence or in the Veteran's assertions as to any other theory of etiology, the Board concludes that service connection for hypertension, neuropathy of the right upper extremity, and neuropathy of the left upper extremity is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

The Veteran has not asserted that there was any deficiency in the notice provided to him under the Veterans Claims Assistance Act of 2000 (VCAA).  He has submitted and identified clinical records and records from the Social Security Administration (SSA) in support of his claims.  The RO obtained the Veteran's VA treatment records and made efforts to obtain all private and employment records identified by the Veteran.  

In addition, the Veteran was afforded VA examinations to address the etiology of each claimed disability.  The Veteran has made no specific allegations as to the inadequacy of any opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).

ORDER

Service connection for a right knee disability is denied.

Service connection for neuropathy of the right upper extremity is denied.

Service connection for a neuropathy of the left upper extremity is denied.

Service connection for hypertensive vascular disease is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


